Citation Nr: 1400747	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bipolar disorder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1973 to March 1976.  

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an initial disability rating in excess of 30 percent for bipolar disorder.  

Here, the evidence suggests the Veteran's disability has worsened since the most recent (May 2010) VA examination, as reflected in VA treatment records dated through July 2012.  As such, a more current VA examination should be conducted.  

Additionally, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the May 2010 VA examiner indicated the Veteran may be unemployable due to the disability at issue.  Accordingly, the entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over this issue, further development is necessary for an appropriate adjudication of it.  

Finally, on remand, records of any VA treatment dated since July 2012 should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any additional private treatment records concerning the Veteran's claims should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.

2.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, (e.g., records of VA or private treatment), which pertains to the claims for an increased evaluation for bipolar disorder, and for entitlement to a TDIU.  Document all attempts to obtain such records.

3.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing their impressions of the impact of service-connected bipolar disorder on his ability to work.

4.  Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected bipolar disorder.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed. 

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected bipolar disorder renders him unable to secure or follow a substantially gainful occupation in light of his education, training and work experience. 

A rationale for the conclusions expressed should be set forth.

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

